Citation Nr: 0336886	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-15 631 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to the assignment of a higher initial 
disability rating for left knee tendonitis, currently rated 
as 10 percent disabling.

2.  Entitlement to the assignment of a higher initial 
disability rating for bilateral plantar fasciitis, rated by 
analogy as anterior metatarsalgia (Morton's Disease), 
currently rated as 10 percent disabling.

3.  Entitlement to service connection for status post left 
great toe avulsion. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from January 1994 to 
January 1998.

This case comes on appeal before the Board of Veterans' 
Appeals (Board) from an February 2002 rating decision 
rendered by the Los Angeles, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which, in 
pertinent part, rendered the following decision:  awarded 
service connection left knee tendonitis, assigning a 10 
percent disability rating; awarded service connection for 
bilateral plantar fasciitis, assigning a 10 percent 
disability rating and rated by analogy as anterior 
metatarsalgia (Morton's Disease); and denied entitlement to 
service connection for status post left great toe avulsion.

The veteran appeared and testified before the undersigned 
Veterans Law Judge at a May 2003 hearing held in Los Angeles, 
California.  A transcript of the hearing is associated with 
the claims file.  

This appeal is REMANDED, for the reasons set forth below, to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VA has since issued regulations consistent 
with this law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a), and 19.9 (2003).  Among other things, the VCAA 
heightens VA's duty to assist veterans in developing their 
claims, to include obtaining private medical records that a 
claimant identifies.  See 38 U.S.C.A. § 5103A(b).   For the 
reasons discussed below, the Board finds that the VCAA 
requires further development on VA's part in this case.

Specifically, during the May 2003 hearing the veteran 
testified that two private physicians were seeing him for his 
left knee tendonitis and bilateral plantar fasciitis, and 
that he had an examination scheduled for June 2003.  Indeed, 
at the time of the hearing he submitted evidence indicating 
that he was being seen by Alexander O. Francini, M.D., and 
Alexander H. Tischler, M.D., both of the Newport Orthopedic 
Institute in Newport Beach, CA.  As the record does not 
contain any substantive medical records from these physicians 
that may be relevant to his claim, both prior to and 
subsequent to the May 2003 Board hearing, the Board finds 
that a remand is appropriate to attempt obtaining such 
records.

Concerning the veteran's claim of entitlement to service 
connection for status post left great toe avulsion, the 
record reveals that although the veteran has expressed timely 
disagreement or dissatisfaction in April 2002, the RO has not 
produced the statement of the case (SOC) on this issue as 
required by 38 C.F.R. § 19.26 (2003).  While the Board may 
not exercise jurisdiction on claims in the absence of a 
properly perfected appeal, these issues must be remanded for 
the issuance of a statement of the case.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  Although the Board has in the 
past referred such matters to the RO for appropriate action, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the proper course of action is to 
remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and the applicable VA 
regulations (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  In particular, the RO should 
ensure that the notification requirements 
and development procedures found in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 are 
fully satisfied.  As part of the notice 
required under the new law, the RO should 
inform the veteran that it would be 
helpful for him to identify any VA or 
private medical records not already of 
record that may be relevant to his claim.  
The RO should also conduct any additional 
development of this case that is deemed 
necessary.

2.  After obtaining the appropriate 
authorization from the veteran as 
required by 38 U.S.C.A. § 5103A(b), the 
RO should contact Alexander O. Francini, 
M.D. and Alexander H. Tischler, M.D. of 
the Newport Orthopedic Institute located 
in Newport Beach, CA, and obtain any 
medical records they may have concerning 
the veteran's claims for the assignment 
of higher initial disability ratings for 
his service-connected left knee 
tendonitis and bilateral plantar 
fasciitis.  

3.  Upon retrieval of any such records, 
the RO should review the evidence and 
determine whether additional development, 
such as the scheduling of a VA 
examination, is necessary to fully and 
fairly adjudicate the veteran's claims. 

4.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claims.  If any benefit sought 
is denied, a supplemental statement of 
the case should be issued and the matter 
be returned to the Board.

5.  The RO should also issue a statement 
of the case in response to the April 2002 
notice of disagreement to the February 
2002 rating decision that denied 
entitlement to service connection for 
status post left great toe avulsion.  If, 
and only if, the veteran files a 
substantive appeal in a timely manner, 
this issue should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




